        Case 1:20-cv-02465-RBW Document 24-1 Filed 10/26/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


SANTA FE DREAMERS PROJECT; SPANISH
COMMUNITY CENTER; and AMERICAN                          Case No. 1:20-CV-02465 (RBW)
GATEWAYS,

              Plaintiffs,

       vs.

CHAD F. WOLF, in his purported official capacity
as Acting Secretary of Homeland Security;
KENNETH T. CUCCINELLI, in his purported
official capacities as Senior Official Performing the
Duties of Deputy Secretary of Homeland Security
and Acting Director of U.S. Citizenship and
Immigration Services; TONY H. PHAM, in his
purported official capacity as Senior Official
Performing the Duties of Director of U.S.
Immigration and Customs Enforcement; JOSEPH
EDLOW, in his purported official capacity as Deputy
Director for Policy of U.S. Citizenship and
Immigration Services; MARK A. MORGAN, in his
purported official capacity as Senior Official
Performing the Duties of Commissioner of U.S.
Customs and Border Protection; UNITED STATES
DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES CITIZENSHIP AND
IMMIGRATION SERVICES; UNITED STATES
CUSTOMS AND IMMIGRATION
ENFORCEMENT; and UNITED STATES
CUSTOMS AND BORDER PROTECTION,

              Defendants.


                                   [PROPOSED] ORDER

       Upon consideration of Plaintiffs’ Notice of Completed Briefing and Request for Oral

Argument, Plaintiffs’ request is hereby GRANTED. The parties shall appear for oral argument

on _____________________, 2020 at __:____ __.M.
      Case 1:20-cv-02465-RBW Document 24-1 Filed 10/26/20 Page 2 of 2




      IT IS SO ORDERED.



Dated: __________________                _______________________________
                                               Hon. Reggie B. Walton
                                              United States District Judge




                                     2
